Citation Nr: 1608597	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  14-24 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Chapter 33 education benefits in the amount of $690.68. 


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 1997 and from January 2002 to December 2005.
      
This appeal is before the Board of Veterans' Appeals (Board) from a March 2014 decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that in September 2015, more than one year after he was notified that his appeal had been certified to the Board, the Veteran appointed the American Legion as a representative in an unrelated service connection claim still pending.  Under 38 C.F.R. § 20.1304(b)(1)(i), a request for a change of representative in an appealed case made more than 90 days after notification of certification to the Board must be made by motion to the Board on the basis of good cause.  Because the Veteran has not made a motion showing good cause, or even indicated that he wishes to be represented in the instant appeal, the Board finds that he remains unrepresented for this appeal.  In any event, the Board below grants the Veteran's claim in full, and so any due process failure is moot. 


FINDING OF FACT

There is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of an overpayment in the amount of $690.68, and recovery of the overpayment would be against equity and good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of Chapter 33 education benefits in the amount of $690.68 are met.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks waiver of recovery of overpayment in the amount of $690.68.  The validity of the underlying debt is not in dispute.

The notice requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Nevertheless, the Veteran was apprised of the reasons for the overpayment and resultant debt to VA, and given opportunity to present evidence and argument as to why repayment of the overage should be waived by VA.  The Board concludes that the requirements for the fair development of the appeal have been met in this case.  38 C.F.R. § 1.911(c).

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she was not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, DIC, educational assistance benefits and subsistence allowance, insurance benefits, burial and plot allowances, clothing allowance, and automobile or other conveyance and adaptive equipment allowances.  38 C.F.R. § 1.956(a).  Recovery of overpayments shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a), (c); 38 C.F.R. § 1.963. 

The Court has defined bad faith as "a willful intention to seek an unfair advantage." Richards v. Brown, 9 Vet. App. 255, 257-58 (1996).  The provisions of 38 C.F.R. § 1.965(b)(2) define bad faith as an unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.

The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:  (1) fault of the debtor - where actions of the debtor contribute to the creation of the debt; (2) balancing of faults - weighing fault of the debtor against VA fault; (3) undue hardship - whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose - whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment - failure to make restitution would result in unfair gain to the debtor; and (6) changing position to one's detriment - reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

Here, the debt in question relates to an October 2013 Chapter 33 claim for educational benefits.  The Veteran's university erroneously submitted to VA a certification of enrollment under Chapter 30 for the period from November 12 to December 10, 2013.  He received a housing award of $1412.30.  Realizing the error, in January 2014 the university corrected it by issuing a new certification under Chapter 33 for the same period and withdrawing the Veteran from the Chapter 30 enrollment.  VA processed these notices separately, both issuing a January 2014 notice of a debt of $1412.30 due to the withdrawal notice but also issuing a March 2014 lump sum payment of $690.68 in response to the corrected notice of enrollment.  In response to the notice of debt, the Veteran filed a January 2014 request for waiver, documenting financial hardship.

A March 2014 decision waived $721.62 of the debt, but did not waive the remaining $690.68.  The logic of the decision found no equity in faulting the Veteran for extra $721.62 in the original payment, which was due to the university certifying Chapter 30 residence hours instead of Chapter 33 distance hours.  The decision further found, however, that the Veteran should have known that the superfluous payment of $690.68 in March 2014 was unwarranted, as he had already been granted housing benefits for the period in question.

In his March 2014 notice of disagreement, the Veteran claimed that he did not understand that the second payment was superfluous.  He noted that educational benefits are sometimes paid in advance and other times retroactively corrected.  He was simply told to post in his class and the rest would be handled.  He stated he was never clear on what he was supposed to receive.  He noted that this was his first term under the Post-9/11 GI Bill and he did not know what to expect.  He further explained that he had already spent the funds on household expenses in good faith of entitlement.

The Board finds that waiver of the overpayment is warranted.  There is no indication in the record of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of an overpayment.  Indeed, aside from applying for benefits and assurances to VA that he was enrolled, the Veteran took no actions at all.  The debt in question was created by the actions of university officials and VA personnel only, and to the extent those actions were based on statements of the Veteran, his statements were straightforward and truthful.  Furthermore, the evidence weighs in favor of a finding that recovery of the overpayment would be against equity and good conscience.  The Board recognizes that there exists to some extent unjust enrichment to the Veteran.  However, the Veteran was in no way at fault, and as he was new to the Post-9/11 GI Bill, he had no way of knowing whether he was being overpaid or underpaid.  He was receiving contradictory notices, both requesting payment of owed funds and granting additional funds.  He was thus only sure that mistakes had been made, but whether those mistakes meant he had been overpaid or underpaid was not made clear to him.  Furthermore, the Veteran's claim for waiver adequately indicated financial hardship.  For these reasons, the Board finds that the evidence weighs in favor of a finding that there is no indication of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of an overpayment in the amount of $690.68, and recovery of the overpayment would be against equity and good conscience.  Waiver is therefore granted.


ORDER

The request for entitlement to waiver of recovery of an overpayment of Chapter 33 education benefits in the amount of $690.68 is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


